Citation Nr: 1544604	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 25, 2010 for the grant of service connection for coronary artery disease, for purposes of accrued benefits.

2.  Entitlement to an effective date earlier than August 3, 2010 for the grant of service connection for follicular lymphoma, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966.  He died in October 2010 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for coronary artery disease and follicular lymphoma, both for purposes of accrued benefits, and assigned effective dates of May 25, 2010 and August 3, 2010, respectively.  The RO in Columbia, South Carolina currently has jurisdiction over the appellant's claim.  While the appellant is a potential substitute claimant in this case, the Board will not delay the adjudication to make a determination of her eligibility since this claim is being determined as a matter of law and the outcome would not be affected by the status of the appellant.  

The appellant testified before the undersigned at a February 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a cardiac disability was received on May 25, 2010, and there is no evidence of any unadjudicated formal or informal claim of service connection for a cardiac disability prior to this date.

2.  The Veteran's claim of service connection for follicular lymphoma was received on August 3, 2010, and there is no evidence of any unadjudicated formal or informal claim of service connection for lymphoma prior to this date.
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 25, 2010, for the grant of service connection for coronary artery disease, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110(a), 5121 (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000 (2015).

2.  The criteria for an effective date earlier than August 3, 2010, for the grant of service connection for follicular lymphoma, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5110(a), 5121; 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.400, 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  While certain documents created by, or in the custody of VA, are deemed to be constructively of record; there have been no reports of such evidence in this case.  No reasonable possibility exists that further notice or assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).


Analysis

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective dates of service connection for coronary artery disease and follicular lymphoma are May 25, 2010 and August 3, 2010, respectively.  These are the dates that the Veteran's claims of service connection for these disabilities were received.  The appellant essentially contends that the effective dates of service connection for these disabilities should date back to when the Veteran initially began to experience cardiac problems and cancer.  However, there is no evidence that the Veteran submitted any claim of service connection for a cardiac disability or lymphoma at any time prior to the effective dates awarded and the appellant acknowledged during the February 2015 hearing that no such earlier claims had been submitted.  Neither the appellant nor her representative have advanced any other specific arguments as to why earlier effective dates are warranted for the grant of service connection for coronary artery disease and follicular lymphoma.

The Board recognizes that on December 22, 1987, the United States District Court for the Northern District of California certified a class consisting of: [A]ll current or former service members, or their next of kin (a) who are eligible to apply to, who will become eligible to apply to, or who have an existing claim pending before the Veteran's (sic) Administration for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin or (b) who have had a claim denied by the VA for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin. Nehmer v. United States Veterans' Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of former 38 C.F.R. § 3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Id. VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies where (1) a claim was denied under regulations voided by the court in Nehmer; (2) a claim was filed after the date of the court's decision and before issuance of the new regulations; or (3) a claim was pending at the time of the issuance of current regulations providing for presumptive service connection for disabilities due to exposure to Agent Orange. Diseases Associated With Exposure to Certain Herbicide Agents.  59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made under" 38 C.F.R. § 3.311a(d) were those in which the disease or cause of death is later found-- under valid Agent Orange regulation(s)--to be service connected.  Nehmer v. United States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 2002).

A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1) (2015).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Hence, a covered herbicide disease includes both coronary artery disease (i.e., ischemic heart disease) and follicular lymphoma (i.e. a type of Non-Hodgkin's lymphoma).  See 38 C.F.R. § 3.309(e) (2015).

As applicable to this case, if the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).


Non-Hodgkin's lymphoma was added to the list of diseases subject to presumptive service connection for a Veteran exposed to certain herbicide agents in October 1990.  See 55 Fed. Reg. 43,123  (Oct. 26, 1990).  Ischemic heart disease (including coronary artery disease) was added to this list, effective August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

In the present case, the Veteran served in Vietnam and service connection was granted for coronary artery disease and follicular lymphoma on the basis of herbicide exposure in Vietnam.  Nevertheless, the Veteran did not submit any claim of service connection for lymphoma until August 2010, which is after the effective date of the regulation which established a presumption of service connection for that disease (i.e. in October 1990).  The current effective date of service connection for coronary artery disease (May 25, 2010) pre-dates the effective date of the regulation establishing a presumption of service connection for that disease (i.e., August 31, 2010).  Moreover, the other provisions pertaining to the assignment of effective dates for covered herbicide diseases of Nehmer class members are inapplicable because there is no evidence that VA ever denied compensation for the Veteran's coronary artery disease or lymphoma and no claims of service connection for a cardiac disability or lymphoma were ever filed prior to the currently assigned effective dates.  The Board acknowledges that medical records dated prior to the Veteran's May and August 2010 claims indicate that he was treated for cardiac problems and lymphoma.  However, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

In sum, the Veteran never submitted any unadjudicated formal claim of service connection for a cardiac disability or lymphoma; nor are there any communications in the record prior to the currently assigned effective dates that could be considered an informal claim for VA compensation for the same.  Thus, May 25, 2010 and August 3, 2010 are the earliest possible effective dates.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting effective dates earlier than May 25, 2010 and August 3, 2010 for the grant of service connection for coronary artery disease and follicular lymphoma, respectively, for the purposes of accrued benefits.  Hence, the appeal must be denied.


ORDER

Entitlement to an effective date earlier than May 25, 2010 for the grant of service connection for coronary artery disease, for purposes of accrued benefits, is denied.

Entitlement to an effective date earlier than August 3, 2010 for the grant of service connection for follicular lymphoma, for purposes of accrued benefits, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


